Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 5 August 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, and the information referred to therein has only been considered as far as it complies with all applicable statutes and regulations.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The terminal disclaimer filed 10 May 2021 obviates the double patenting rejection set forth in the Final Office action dated 10 March 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. patent no. 4,739,906 (LoTurco) discloses a squeeze bottle with a seal (37).  U.S. patent no. 10,654,629 (Murase et al.) discloses a check valve structure for a squeeze container.  U.S. publication no. 2011/0068133 (Painchaud et al.) discloses a device for dispensing liquid contained in a container, the device including an elastomer element that can take up: a liquid release position allowing liquid to flow out of the device; and a non-return position preventing liquid from flowing back into the device.  U.S. patent no. 8,485,398 (Kneer) discloses a one-way valve for discharging a liquid out of a container.  U.S. patent no. 5,325,999 (Gueret) discloses a dispensing assembly including a valve (51) of flexible material, the valve (51) moves away from the said seating (41) during dispensing by elastic deformation as a result of the pressure of the product to be dispensed, then moves into a position allowing for air recirculation when dispensing is completed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754